Title: From Thomas Jefferson to David Gelston, 3 August 1805
From: Jefferson, Thomas
To: Gelston, David


                  
                     Sir
                     
                     Monticello Aug. 3. 05.
                  
                  I recieved yesterday your favor of July 23. & will thank you to send the cases of wine from mr Appleton to Washington by the first vessel to that place, Georgetown or Alexandria, & if any precautions can be adopted for their avoiding heat as much as possible they would be desirable, as those wines are peculiarly delicate & liable to spoil.   with respect to the articles from Halifax, they consist of wines & fruits, taken [on] an American vessel, & carried into a court of admiralty there. they also are to be forwarded to Washington when it can be done with propriety: I speak of mr Madison’s & mine. those for Majr. Butler had better go to him at Charleston, unless he be at Philadelphia (as is most probable) from whence he can readily give directions. I know not the nature of the claims the agents of the vessel have on these articles: but any just ones shall be answered. Accept my salutations & respects.
                  
                  
                     Th: Jefferson 
                     
                  
               